UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)July 9, 2009 MIPS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-24487 (Commission File Number) 77-0322161 (IRS Employer Identification No.) 955 East Arques Avenue Sunnyvale, CA (Address of Principal Executive Offices, including zip code) (408) 530-5000 (Registrant's telephone number including area code) 1225 Charleston Road, Mountain View, CA (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b).Departure of Directors orCertain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On July 9, 2009, registrant’s President and Chief Executive Officer, John Bourgoin, informed the Board of Directors that he intends to retire as an employee of registrant effective December 31, 2009, and that he intends to resign as registrant’s President and Chief Executive Officer at that time, or at such earlier time as registrant may appoint his replacement as principal executive officer.Mr. Bourgoin continues to serve as a member of registrant’s board of directors. A copy of the press release announcing Mr. Bourgoin's departure isattached as Exhibit 99.01 to this Current Report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99 .01 Press Release, datedJuly 13, 2009entitled "MIPS TechnologiesAnnouncesPlanned Retirement of CEO John Bourgoin; Launches Search for Successor" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIPS TECHNOLOGIES, INC. (Registrant) Date:July 13, 2009 By: /s/ GAIL SHULMAN Name: Gail Shulman Title: Vice President, General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description 99 .01 Press Release, datedJuly 13, 2009entitled "MIPS TechnologiesAnnouncesPlanned Retirement of CEO John Bourgoin; Launches Search for Successor"
